Title: From Benjamin Franklin to James Bowdoin, 18 October 1753
From: Franklin, Benjamin
To: Bowdoin, James


Dear Sir
Philada. Oct. 18. 1753
I recollect that I promis’d to send you Dr. Brownrigg’s Treatise on Common Salt. You will receive it herewith. I hope it may be of use in the Affair of your Fishery. Please to communicate it to Capt. Erwin, Mr. Pitts, Mr. Boutineau, or any other of your Friends who may be desirous of seeing it.
Since my Return from Boston, I have been to our Western Frontiers on a Treaty with the Ohio Indians. They complain’d much of the Abuses they suffer from our Traders, and earnestly requested us to put the Trade under some Regulation. If you can procure and send me your Truckhouse Law and a particular Account of the Manner of executing it, with its Consequences, &c. so that we may have the Benefit of your Experience, you will much oblige me; and if you have found it a useful Law, I am in hopes we shall be induc’d to follow your good Example.
My Compliments to Mrs. Bowdoin, and all enquiring Friends. With much Respect and Esteem I am, Dear Sir, Your most humble Servant
B Franklin
Mr. Bowdoin

 Addressed: To  Mr James Bowdoin  Mercht  Boston
